DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2020 has been entered.
Claims 1-7 and 9-18 are pending as amended on 10/1/2020. Claims 1-6 and 11-14 stand withdrawn from consideration.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claims 7, 9, 16 and 17 are objected to because of the following informalities:  
Claims 7 and 16 recite that the repeating structures of chemical formulas 1a and 1b “are polymerized…” It is clear that the repeating structures are contained in the polymer rather than polymerized, however, the claim language should be amended, since repeating structures are not polymerizable. 
  Claim 9 refers to the compound of chemical formula 2. However chemical formula 2 is not a compound. The claim language should be amended, since it is the 
Claim 17 refers to “the compounds” of chemical formulas 1a and 1b. The claims should be amended to reflect the fact that the recited formulas represent repeating structures, rather than compounds.

Claim Rejections - 35 USC § 103
Claims 7, 9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2016/0194448) in view of Barikani et al (Preparation and Properties of Polyimides and Polyamideimides from Diisocyanates, Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 37, 2245–2250 (1999)). 
As to claims 7, 15, 17 and 18, Song discloses a PAI including repeating units of formulas 1 and 2 [0051] (which substantially correspond to instant formulas 1a and 1b):

    PNG
    media_image1.png
    275
    529
    media_image1.png
    Greyscale

wherein A1 in formula 1 can be one of formulas 3 or 4 ([0053], claim 2):

    PNG
    media_image2.png
    214
    418
    media_image2.png
    Greyscale

wherein A2 is [0056]:

    PNG
    media_image3.png
    132
    476
    media_image3.png
    Greyscale

and wherein A3 is derived from a reactive carbonyl compound, such as terephthalic acid [0071] (which has a structure according to instant chemical formula 3). Formulas 3 and 4 of A1, copied above, have structures according to instant formulas 2 (in claim 7) and 6b (in claim 18), respectively.  
Song teaches utilizing TFDB as the diamine monomer for preparing PAI [0071] (see also example 1 [0088]), which provides a moiety according to instant formula 4a as recited in claim 15, wherein instant Q is a single bond. Song further exemplifies polymer from 3,3’,4,4’-BPDA as a dianhydride [0088], and therefore Song exemplifies polymer having repeating structures as shown in instant claim 17 (i.e., structure according to instant 1a-1 having TFDB and BPDA-derived moieties, and structure according to instant 1b-1 having TFDB and terephthalic-derived moieties). 
Song fails to specifically teach utilizing the diisocyanate analog of TFDB (i.e., a compound having a structure according to TFDB wherein the amine groups are 
Barikani teaches that polyimides are conventionally prepared by reaction of diamine and dianhydride to provide poly(amic acid) that, in subsequent heating, loses water and forms a polyimide (p 2245, left column). Preparation of polyimide from the viscous poly(amic acid) intermediate is conducted at high temperature that will evolve small water molecules, resulting in voids in the final products. Barikani teaches that by using diisocyanate instead of diamine to form polyimides and polyamide-imides, formation of imide groups happens at a lower temperature and polymerization occurs under mild conditions. Additionally, the evolved small molecule is carbon dioxide, which easily bubbles out of the reaction system during polymerization (p 2247, right, “results and discussion”). See also conclusions, p 2250. 
In light of Barikani, the person having ordinary skill in the art would have been motivated to replace a diamine reactant with the corresponding diisocyanate reactant for the preparation of a polyimide or polyamide-imide in order to more easily carry out a one-step polycondensation reaction (lower temperature/milder conditions) and to form carbon dioxide instead of water as a byproduct. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide-imide having a structure derived from monomers including terephthalic acid, BPDA and 6FDA, and TFDB, as disclosed by Song, by replacing the TFDB diamine monomer with the diisocyanate analog of TFDB (herein abbreviated “DICTFMB,” for consistency with the instant specification)
As to the presently recited method steps:
Barikani teaches a typical procedure wherein diisocyanate is placed into a flask with solvent and a stirrer (corresponding to instant step “a”), followed by addition of dianhydride and reaction thereof (p 2247, “polymer synthesis”). Barikani teaches that the polyimide forms via an intermediate having an extra carbonyl group, and that polyimide is formed (i.e., imidizing of the precursor/intermediate occurs) as carbon dioxide is released (p 2248, left column) (corresponding to instant step “c”). Song exemplifies a similar procedure wherein diamine is dissolved in solvent, followed by addition of dicarbonyl and dianhydrides, and reaction to form a polyamide-imide precursor, followed by imidizing the precursor [0088]. 
Given that both Barikani and Song disclose dissolving the diamine or diisocyanate in solvent as a first step, it would have been obvious to the person having ordinary skill in the art to have formed the polyamide-imide of modified Song by dissolving DICTFMB in solvent with stirring (corresponding to instant “a”), adding the dicarbonyl and dianhydride compounds to the solution and reacting to prepare a precursor (corresponding to instant step “b”), and imidizing the precursor with the evolution of carbon dioxide to form polyamide-imide (corresponding to instant step “c”), thereby arriving at a method as presently recited. In particular, the reaction of DICTFMB and dianhydrides including BPDA results in a repeating structure according to instant chemical formula 1a, while the reaction of DICTFMB and terephthalic acid results in a repeating structure according to instant chemical formula 1b.
As to the present requirement that the molar ratio of 1a:1b (i.e., ratio of BPDA-TFMB imide units to TPA-TFMB amide units) is 1:2 to 1:5:
Song further teaches that the amount of the amide repeating unit per mole of the imide repeating unit may range from about 0.3 to about 2 moles [0061]. Song teaches that the increase of the amide-containing unit may increase pencil hardness [0061]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a PAI as suggested by modified Song utilizing any appropriate ratio of dianhydride (to provide imide units) to dicarbonyl (to provide amide units) in order to achieve the desired properties (such as pencil hardness) in the PAI product, including a ratio corresponding to the presently claimed range of 1:2 to 1:5.
For example, it would have been obvious to the person having ordinary skill in the art to have prepared a PAI according to modified Song utilizing solely BPDA as the dianhydride, and having 2 moles of amide repeating unit per mole of the imide repeating unit (i.e., within Song’s range disclosed in [0061]). Such a PAI would have a ratio of imide repeating structures according to instant formula 1a to amide repeating structures according to instant formula 1b in a molar ratio of 1:2, which falls within the presently recited range of 1:2 to 1:5.
As an alternative example, it would have been obvious to the person having ordinary skill in the art to have prepared a PAI according to modified Song utilizing 6FDA and BPDA as dianhydrides in a 1:1 ratio (i.e., within the range disclosed by Song in [0064]), and utilizing a 1:1 ratio of dianhydride:dicarbonyl reactants (i.e., a ratio within the range disclosed by Song). Such a PAI would have a ratio of imide repeating structures according to instant formula 1a to amide repeating structures according to instant formula 1b in a molar ratio of 1:2, which falls within the presently recited range of 1:2 to 1:5.
As to claim 9, modified Song suggests a method according to claim 7, as set forth above. Song teaches that the total amount of dianhydride and dicarbonyl with respect to the diamine compound is 0.99 to 1.05 [0073]. Similarly, Barikani exemplifies utilizing equimolar amounts of diisocyanate and dianhydride (or trimellitic anhydride) reactants (p 2247, “polymer synthesis”). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the PAI of modified Song utilizing the same ratio of (dianhydride+dicarbonyl):diisocyanate disclosed by Song, i.e., 0.99 to 1.05, and more particularly utilizing a 1:1 ratio as exemplified by Barikani.
Song further explicitly discloses a copolymer structure wherein the dianhydride component (A1) is a group represented by formula 3 (6FDA residue) or formula (4) (BPDA residue). See [0051-55] and claim 2. Therefore, Song’s disclosure clearly includes embodiments of poly(imide-amide) copolymers wherein the dianhydride utilized to form the imide units is solely BPDA or solely 6FDA. Song further teaches that when the amount of the first residual group of the first repeating unit (i.e., the 6FDA-containing imide unit) increases, light characteristics improve but mechanical properties may deteriorate. When the amount of the second residual group of the first repeating unit (i.e., the BPDA-containing imide unit) increases, mechanical properties and UV resistance may improve, but optical properties may deteriorate [0061]. Song teaches that the molar ratio between repeating unit A (i.e., the 6FDA-containing imide unit) and the repeating unit B (i.e., the BPDA-containing imide unit) is not particularly limited and may be selected as desired [0064]. 
Given Song’s disclosure that the ratio between the 6FDA and BPDA-containing imide units is not particularly limited and may be selected as desired, and further given 
As to claim 16, modified Song suggests a method according to claim 7, as set forth above. Modified Song suggests a method in which diisocyanate is reacted with carbonyl compound to produce a diamine solution including polyamide, and then reacted with a mixture of dianhydrides [0072]. Given that the dianhydrides, diisocyanate and polyamide are reacted randomly, the copolymer of modified Song is considered to be a random copolymer as presently recited. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2016/0194448) in view of Barikani et al (Preparation and Properties of Polyimides and Polyamideimides from Diisocyanates, Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 37, 2245–2250 (1999)), and further in view of Feiring et al (US 5175367). 
The rejection of claim 7 over Song in view of Barikani is incorporated here by reference. Modified Song fails to specifically teach adding an anhydride prior to reaction.
Feiring discloses polyamides and polyimides useful in the formation of films (abstract). Feiring teaches that functional groups that are useful for crosslinking may be incorporated by adding a monoanhydride which functions as an endcapping group, and that the chosen functional group can be added at the start of polymerization (col 5, line 57 to col 6, line 26). 
In light of Feiring, the person having ordinary skill in the art would have been motivated to add an endcapping monoanhydride reactant at the start of a polymerization reaction in order to form polyimide or polyamide polymers having crosslinkable end groups. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide-imide according to modified Song by adding a monoanhydride with the dianhydride reactant in order to provide crosslinkable end groups on the PAI. 

Response to Arguments
Applicant argues (p 14) that the rejection over modified Ju has been overcome in view of the amendment to claim 7 incorporating claim 8. The examiner agrees and the rejection has been withdrawn.
Applicant argues (p 16) that in all of Song’s examples, BPDA and 6FDA are utilized together, and that Song would not have motivated one skilled in the art to modify its first repeating unit to be formed from BPDA only. However, independent claim 7 does not require the copolymer to be formed from BPDA as the only dianhydride. Claim 7 does not exclude unrecited subject matter, as evidenced by the fact that claim 18, which depends from claim 7, explicitly requires a further dianhydride, and encompasses 6FDA as the further dianhydride. Therefore, Applicant’s argument (p 17) that one would not have modified Song to include BPDA only without 6FDA fails to overcome the rejection for at least the reason that claim 7 encompasses copolymers having 6FDA units.
The arguments have been addressed in more detail as they pertain to instant claim 9:
In support of the position that Song is directed to polymers formed from 6FDA and BPDA together, and does not suggest utilizing BPDA alone, Applicant finds that (pp 16-18):
BPDA and 6FDA are utilized together in all of Song’s examples (Table 1);
Song teaches that it is difficult to simultaneously satisfy mechanical and optical properties required for a protective window, and the copolymer simultaneously has both satisfied [0006, 7, 50]; and
Song teaches that increasing 6FDA groups improves light characteristics but mechanical properties are deteriorated, while increasing BPDA groups improves mechanical properties and UV resistance, but optical properties are deteriorated [0061].
With regard to “a” above, the failure of a reference to provide an example of any particular feature described therein neither amounts to a failure of the broader disclosure in the reference to suggest the presently claimed subject matter, nor amounts to a teaching away from the disclosure and teachings of the reference. Similarly, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123). In other words, the fact that Song has not provided an example of a copolymer wherein A1 is entirely chemical formula 3, or wherein A1 is entirely chemical formula 4, does not establish that such embodiments are not clearly disclosed by Song in [0014] (and claim 2), nor that Song teaches away from such embodiments.
With regard to “b” above, the cited paragraphs of Song (i.e., 6, 7 and 50) do not discuss dianhydride structures, and in no way teach or imply that 6FDA and BPDA must necessarily be used in combination in order to achieve the hardness and optical properties sought by Song. Therefore, the cited paragraphs do not establish that Song requires 6FDA and BPDA to be utilized together, nor that hindsight (rather than Song’s disclosure in, e.g., [0014], claim 2) was employed in establishing the obviousness of utilizing BPDA as the only dianhydride).
With regard to “c” above, as noted by Applicant, Song’s disclosure in [0061] explicitly teaches that the poly(imide-amide) “may be” a copolymer including both 6FDA or 6FDA [0014; claim 2]. 
Rather, Song’s disclosure in [0061] provides one having ordinary skill in the art with clear guidance as to which properties would improve versus deteriorate upon increasing or decreasing the content of each type of dianhydride monomer, including increasing/decreasing to the point of utilizing each type of monomer individually. One would have recognized the usefulness of a polymer containing each type of dianhydride individually for applications requiring high prioritization of one set of properties (e.g., mechanical versus optical) over another. Therefore, the fact that Song discloses a copolymer embodiment comprising two different dianhydrides together, and discloses that the properties of the copolymer predictably change based on the relative proportions of each type of dianhydride comonomer, fails to establish that Song does not also suggest embodiments wherein each type of dianhydride is utilized individually.
Applicant argues (p 18) that Song’s disclosed range in [0061] of 0.3 – 2 moles of amide unit per 1 mole of imide unit is based on the imide unit being formed from both 6FDA and BPDA. However, Applicant has not specifically explained why one would have understood Song’s cited teaching in [0061] (with regard to a suitable range of 
Applicant argues (pp 18-19) that the copolymers exemplified by Song have an amide:imide ratio which falls below the claimed range, and that statements that express preferences are relevant to determining whether there is motivation to modify.  However, as noted above, the failure of a reference to provide an example of any particular feature described therein neither amounts to a failure of the broader disclosure in the reference to anticipate or suggest the presently claimed subject matter, nor amounts to a teaching away from the disclosure and teachings of the reference. Similarly, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123).
Applicant argues (p 19) that an extensive number of experiments would be needed due to the numerous possible ratios of first and second repeating units, and first and second dianhydride disclosed in Song. However, Song explicitly teaches varying these ratios, explicitly teaches ranges and embodiments which encompass the presently claimed subject matter, and provides specific teachings with regard to the effect on properties resulting from varying each parameter. Therefore, Applicant’s argument that one would not have been motivated to vary the parameters (ratios) disclosed in Song until one possibly arrived at a successful result is not persuasive, as Song provides specific teachings which would have guided and motivated one to vary the disclosed parameters, including to arrive at the presently claimed subject matter. The examiner further notes that Applicant has not provided any evidence or reasoning 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RACHEL KAHN/Primary Examiner, Art Unit 1766